Title: To Thomas Jefferson from Thomas Waterman, 17 March 1801
From: Waterman, Thomas
To: Jefferson, Thomas



Sir,
City of Washington, March 17th: 1801.

In the present crises of Affairs, should a vacancy occur, in the office of Commissioner of the revenue, or Accountant to the Navy department, I beg leave to solicit your confidence, in the appointment to either; possessed of a competent knowledge of business, I pledge myself to a just & faithful discharge, of those duties, you may please to entrust me with.—
Permit me Sir, shall you deem it worthy your attention, to refer you to John & Jno: T. Mason of Georgetown, Messrs: Anderson, Cocke & Mason of the Senate, & the republican members of the house of representatives from Pennsylvania.
It may not be amiss to observe to you that from a strict adherence, to certain principles imbibed at an early period of my life, I have been obliged to be contented, with a subordinate situation during the last administration, having at the same time an increasing family to support.—

I have the honor to be, Sir, with the highest respect & esteem, your obedt. hum. Servt:

Th: Waterman

